DETAILED ACTION
-	The reply filed on 06/01/22, has been entered. Claims 1-10 are amended. Claims 1-10 pending in the application.
-	The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in view of applicant's amendments.
- 	The rejection of claims under 35 U.S.C. § 101 is withdrawn in view of applicant's amendments.
                                         Allowable Subject Matter 
Claims 1-10 are allowed. The following is an Examiner's statement of reasons for allowance: 
             Independent claim 1 of the present application teaches, for example, “a method for decoding, in a communication system, a received LDPC code represented by a Tanner graph comprising N variable nodes and M control nodes, each control node being associated with a parity constraint relating to a plurality of variable nodes, the method comprising: performing, by processing circuitry, successive iterations, each iteration including determining an estimated word from an observable representing a word to be decoded, when determining that the estimated word is not a code word, determining a set least reliable bits of the estimated word to be flipped before a following iteration, the least reliable bits of the estimated word being determined as those where a value of a local energy function of a bit is less than a threshold value, the local energy function of the bit comprising a first term proportional to a correlation between the bit and a corresponding element of the observable, a second term representing a number of non-satisfied constraints in which the bit is involved, and an inertial term that decreases with a number of iterations performed since a last flipping of  the bit, and flipping bits in the estimated word based on the determined least reliable bits; and when determining that the estimated word is a code word, outputting the estimated code word as a decoded LDPC code word”. 
The prior arts of record in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “performing, by processing circuitry, successive iterations, each iteration including determining an estimated word from an observable representing a word to be decoded, when determining that the estimated word is not a code word, determining a set least reliable bits of the estimated word to be flipped before a following iteration, the least reliable bits of the estimated word being determined as those where a value of a local energy function of a bit is less than a threshold value, the local energy function of the bit comprising a first term proportional to a correlation between the bit and a corresponding element of the observable, a second term representing a number of non-satisfied constraints in which the bit is involved, and an inertial term that decreases with a number of iterations performed since a last flipping of  the bit, and flipping bits in the estimated word based on the determined least reliable bits; and when determining that the estimated word is a code word, outputting the estimated code word as a decoded LDPC code word”. Consequently, claim 1 is allowed over the prior arts. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
			

Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/
Primary Examiner, 
Art Unit 2112